Citation Nr: 1740487	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for basal cell carcinoma of the tip of the nose.

2.  Entitlement to an initial compensable evaluation for malignant melanoma of the right upper back and left forearm.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for actinic keratosis of multiple sites as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for kidney failure as a result of exposure to ionizing radiation.

7.  Entitlement to service connection for a diseased gallbladder, status-post excision with scar, as a result of exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION


The Veteran had active service from February 1944 to June 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona. 

In his August 2012 substantive appeal, the Veteran requested a videoconference hearing or a hearing at the RO before the Board.  He was scheduled for a videoconference hearing in May 2017.  In April 2017, he requested that the hearing be postponed and rescheduled because he was unable to travel.  He was scheduled for a hearing at the RO in August 2017.  However, he died before the scheduled hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

In August 2017, prior to the promulgation of a decision, the Board was notified that the Veteran had died in July 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


